The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims 
This action is a response to communication of July 15, 2022.  By amendment of July 15, 2022 the Applicant amended claim 1 and added new claims 2 to 5 in order to emphasize the distinguishable features of the instant invention. Accordingly, claims 1 to 5 are currently active in the application and in condition for allowance.  

Allowable Subject Matter
The closest reference to Ochiai et al. (US Patent Publication Application 2020/0321068 A1) does not show the currently added distinguishable features as highlighted below. Therefore, the Applicant discloses a bidirectional shift register circuit with characteristics not shown by the prior art of the record. The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claim 1: “A bidirectional shift register circuit comprising: four clock signal lines supplying four-phase clock pulses respectively; a plurality of cascade-connected register circuits including a top register circuit, a bottom register circuit, and main register circuits providing between the top register circuit and the bottom register circuit; a forward scan signal line supplying a forward scan signal to the plurality of cascade-connected register circuits, wherein each of the plurality of cascade-connected register circuits has a forward set terminal;  a reset terminal; a first node; a second node; a second node reset terminal; an output circuit which outputs one of the four-phase clock pulses when a voltage of the first node is an active level; a second output circuit which outputs a non-active level voltage when the a voltage of the second node is the active level; a first node set circuit which sets a voltage of a the first node to the active level when a set signal is input into the forward set terminal; a second node set circuit which sets a voltage of the second node to the active level when other one of the four-phase clock pulses is input into the reset terminal; a first node control circuit which sets the first node to the non-active level when a voltage of the second node is the active level; a second node control circuit which sets the second node to the non-active level when a voltage of the first node is the active level; and a second node reset circuit which sets the second node to the non-active level when a voltage of the second node reset terminal is the active level, the forward scan signal sets the voltage of the first node of the top register circuit to the active level, and the forward scan signal sets the voltage of the second node reset terminal of the bottom register circuit to the active level.”,  as illustrated at least in Figure 12 and described in paragraphs [0109-0111] of the instant published specification US Patent Publication 2021/0366564 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692